DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                   FRANCIS JERIMIAH CORDARO,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                     Nos. 4D20-432 and 4D20-437

                               [June 11, 2020]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Dan L. Vaughn, Judge; L.T. Case Nos.
312018CF001041A and 213019CF000630A.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Publlic Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.